                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHNNY W. EWELL,
    Plaintiff,

        v.                                              CIVIL ACTION NO. 18-CV-4872

GEORGE W. HILL                            FltED
CORRECTION FACILITY, et al.,               .IAN: 03 'lUl~
        Defendants.                     KATE BA~KMAN, Cler~
                                       B           Oep.Cl
                                        Y-ORDER

        AND NOW, thisJ/~y of December, 2018, upon consideration of prose Plaintiff

Johnny W. Ewell's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), his Prisoner

Trust Fund Account Statement (ECF No. 5), and his Complaint (ECF No. 2), it is ORDERED

that:

        1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C.

§1915(b).

        2.      Ewell, #18007631, shall pay the full filing fee of $350.00 in installments,

pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by Ewell, an

initial partial filing fee of $10.67 is assessed. The appropriate official at the George W. Hill

Correctional Facility or at any other prison at which Ewell may be incarcerated is directed to

deduct $10.07 from Ewell's inmate trust fund account, when such funds become available, and

forward that amount to the Clerk of the United States District Court for the Eastern District of

Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil

Action No. 18-4872. After the initial partial filing fee is collected and until the full filing fee is

paid, the appropriate official at the George W. Hill Correctional Facility or at any other prison at

which Ewell may be incarcerated, shall deduct from Ewell's account, each time that Ewell's
inmate trust fund account exceeds $10, an amount no greater than 20 percent of the money

credited to his account during the preceding month and forward that amount to the Clerk of

Court at the address provided above to be credited to Civil Action No. 18-4872.

       3.      The Clerk of Court is DIRECTED to send a copy of this Order to the Warden of

the George W. Hill Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 19I 5(e)(2)(B)(ii), for the reasons set forth in the Court's Memorandum.

       6.      Ewell is given leave to file an amended complaint within thirty (30) days of the

date of this Order in the event he can state a plausible claim against an appropriate defendant or

defendants. If Ewell files an amended complaint, he must identify all of the defendants in the

caption of the amended complaint. The amended complaint must also provide as much

identifying information for the defendants as possible. Ewell may refer to a defendant by last

name only if that is the only identifying information possessed. If Ewell wishes to name

individuals for whom he does not have any identifying information, he may refer to those

individuals as John Doe #1, John Doe #2, etc. The amended complaint must also describe how

each defendant was responsible for violating Ewell's rights, and should not rely on or refer back

to the initial Complaint to state a claim. Upon the filing of an amended complaint, the Clerk

shall not make service until so ORDERED.

       7.      The Clerk of Court is DIRECTED to send Ewell a blank form complaint to be

used by a prisoner filing a civil rights action bearing the civil action number for this case. Ewell

may use this form to prepare his amended complaint.




                                                  2
       8.      If Ewell fails to file an amended complaint, his case may be dismissed for failure

to prosecute without further notice.

                                             BY THE COURT:



                                             rkiid~




                                                3
